EXHIBIT 10.21

 

VINTAGE PETROLEUM, INC.

PERFORMANCE-BASED CASH BONUS

PROGRAM FOR CHIEF EXECUTIVE OFFICER

 

1. Purpose; Base Amount. Vintage Petroleum, Inc., a Delaware corporation (the
“Company”), has established a performance-based cash bonus program for Charles
C. Stephenson, Jr., the Chairman of the Board, President and Chief Executive
Officer of the Company, the purpose of which is to enhance stockholder value by
providing Mr. Stephenson with added incentive to achieve certain specific
performance goals. The Company has established a base cash bonus amount of
$1,200,000 (the “Base Amount”). Mr. Stephenson has the ability to earn a cash
bonus in the amount of $0 to $2,400,000 (or 0% to 200% of the Base Amount) as
described below. Any capitalized terms used herein that are not otherwise
defined herein shall have the respective meanings provided in the Company’s 1990
Stock Plan, as amended (the “Plan”).

 

2. Calculation of Bonus Amount. On the 65th day following the close of the
Performance Period (the “Date of Determination”), the amount of the cash bonus
earned under this Program shall be determined and calculated as follows:

 

The amount of the cash bonus to be earned under this Program shall be based upon
the Company’s Total Stockholder Return as compared to the Total Stockholder
Return of the Company’s Peer Group during the Performance Period.

 

For this purpose, “Total Stockholder Return” shall be determined as follows,
expressed as a percentage:

 

Total Stockholder

   =   

Change in Stock Value

Return          

       

Beginning Stock Value

 

“Change in Stock Value” shall mean the Ending Stock Value minus the Beginning
Stock Value; “Beginning Stock Value” shall mean $100, invested in common stock
at the closing price on the New York Stock Exchange, American Stock Exchange or
Nasdaq, as the case may be, of one share of common stock for the last trading
day immediately prior to the first day of the Performance Period; “Ending Stock
Value” shall mean the closing price on the New York Stock Exchange, American
Stock Exchange or Nasdaq, as the case may be, of one share of common stock for
the last trading day immediately prior to the last day of the Performance
Period, multiplied by the sum of the number of shares represented by the
Beginning Stock Value initial $100 investment plus such additional shares
resulting from all dividends paid on common stock during the Performance Period
being treated as though they are reinvested on the applicable ex-dividend dates
at the applicable closing price on such dates. Shares used in determining Total
Stockholder Return shall be appropriately adjusted for stock splits and stock
dividends during the Performance Period.

 

Following the Total Stockholder Return determination, the Company’s “Percentile
Rank” shall be determined as follows:



--------------------------------------------------------------------------------

Percentile

 

       

Total number of companies in Peer

Group (including the Company)

minus Company Rank

--------------------------------------------------------------------------------

Rank        =   

Total number of companies in Peer

Group (excluding the Company)

 

“Company Rank” shall be determined by listing from highest Total Stockholder
Return to lowest Total Stockholder Return each company in the Peer Group
(including the Company) and counting down from the company with the highest
Total Stockholder Return (beginning with such company) to the Company’s
position.

 

The percent of the Base Amount earned shall then be determined based on the
following chart:

 

If

--------------------------------------------------------------------------------

 

Percent of Base Amount

--------------------------------------------------------------------------------

Percentile Rank (“PR”) is less

than 25th percentile

 

Zero

PR is equal to or greater than 25th

percentile; less than 50th

percentile

 

Interpolate between:

25th percentile = 30%

50th percentile = 100%

PR is equal to or greater than 50th

percentile; less than 100th

percentile

 

PR times 2, capped at 150%

Company Rank is number 1  

200%

 

By way of illustration only, an example applying the above performance measure
to determine the percent of the Base Amount earned utilizing a sample Peer Group
of 16 companies (including the Company) is attached as Exhibit A hereto.

 

The amount of the cash bonus, if any, earned under this Section 2 shall be paid
in full to Mr. Stephenson promptly after the Date of Determination.

 

3. Termination of Employment; Change in Control.

 

(a) Notwithstanding the provisions of Section 2, in the event of Mr.
Stephenson’s “Termination of Employment” (as defined in Section 5(b)), other
than a Termination of Employment that occurs as a result of an event described
in subsection (b)(1) of this Section 3 or a Termination of Employment that is
described in subsection (b)(2) of this Section 3, prior to the Date of
Determination, Mr. Stephenson shall receive no bonus under this Program.

 

(b) Notwithstanding the provisions of Section 2, at the time of the occurrence
of any of the following events prior to the Date of Determination,

 

2



--------------------------------------------------------------------------------

Mr. Stephenson shall receive a cash bonus in the amount that he would be
entitled to as of the date of the occurrence of such event under the conditions
described in Section 2 if the Performance Period ended as of the date of the
occurrence of such event:

 

(1) Mr. Stephenson’s death or “Disability” (as defined in Section 5(c)); or

 

(2) Mr. Stephenson’s Termination of Employment, but only if such Termination of
Employment is the result of a dismissal or other action by the Company or any of
its Subsidiaries and does not constitute a “Termination for Cause” (as defined
in Section 5(a)).

 

Notwithstanding the provisions of Section 2, in the event of the occurrence of a
“Change of Control” (as defined in the Plan) of the Company prior to the Date of
Determination, Mr. Stephenson shall receive a cash bonus in the amount of the
Base Amount.

 

In the event that a cash bonus becomes payable to Mr. Stephenson under this
Section 3(b), the amount of such cash bonus shall be paid in full to Mr.
Stephenson promptly following the occurrence of such event triggering such cash
bonus, and Mr. Stephenson shall receive no other cash bonus amounts under this
Program.

 

4. Taxes.

 

Mr. Stephenson will pay to the Company or a Subsidiary, as the case may be, or
make arrangements satisfactory to the Company or such Subsidiary regarding the
payment of, any federal, state, or local taxes of any kind required by law to be
withheld by the Company or any of its Subsidiaries with respect to the payment
of any cash bonus under this Program. The Company or any of its Subsidiaries
shall, to the extent permitted by law, have the right to deduct from any
payments of any kind otherwise due to Mr. Stephenson any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
payment of any cash bonus under this Program.

 

5. Certain Definitions. As used in this Program, the following terms shall have
the respective meanings indicated:

 

(a) “Termination for Cause” shall mean a Termination of Employment as a result
of (1) Mr. Stephenson’s willful and continued failure substantially to perform
his duties (other than any such failure resulting from his incapacity due to
physical or mental illness), (2) Mr. Stephenson’s conviction for a felony,
proven or admitted fraud, misappropriation, theft or embezzlement by him, his
inebriation or use of illegal drugs in the course of, related to or connected
with the business of the Company or any of its Subsidiaries, or his willful
engaging in misconduct that is materially injurious to the Company or any of its
Subsidiaries, monetarily or otherwise, or (3) if Mr. Stephenson has entered into
an employment agreement or contract with the Company or any of its Subsidiaries,
any other action or omission that is identified in such agreement or contract as
giving rise to “Cause” for the termination of his employment with the Company or
any of its Subsidiaries. For this purpose, no act, or failure

 

3



--------------------------------------------------------------------------------

to act, on Mr. Stephenson’s part shall be considered “willful” unless done, or
omitted, by him not in good faith and without reasonable belief that his action
or omission was in the best interest of Company or any of its Subsidiaries.

 

(b) “Termination of Employment” shall mean the termination of Mr. Stephenson’s
full-time employment with the Company or any of its Subsidiaries for any reason
other than his death or Disability.

 

(c) “Disability” shall mean a physical or mental impairment of sufficient
severity such that, in the opinion of a physician selected by the Company, Mr.
Stephenson is unable to continue to serve as an employee of the Company or any
of its Subsidiaries.

 

(d) “Peer Group” shall mean those companies identified on Exhibit B hereto;
provided, however, in the event that a company in the Peer Group is no longer in
existence or does not have a class of common stock that is listed on the New
York Stock Exchange, American Stock Exchange or Nasdaq on the last day of the
Performance Period (or on the last day of Performance Period as so modified upon
the occurrence of any of the events described in Section 3(b)(1) or 3(b)(2)),
such company shall be replaced automatically with a company identified on
Exhibit B hereto under the caption “Alternate Companies for Peer Group,” in the
order listed; provided, that the replacement company shall be in existence and
its common stock so listed on the last day of the Performance Period being
measured and the committee of the Board of Directors of the Company that
administers the Plan shall have not determined, in its sole discretion, that
some unusual or extraordinary circumstance exists or has occurred that makes it
inappropriate to include such replacement company in the Peer Group; and
provided, further, in the event that the Alternate Companies for Peer Group list
has been exhausted, the committee of the Board of Directors of the Company that
administers the Plan may, in its sole discretion, replace such company with
another company of its choosing or reduce the size of the Peer Group.

 

(e) “Performance Period” shall mean the period that commences on January 1,
2004, and ends on December 31, 2006.

 

6. Miscellaneous.

 

(a) No right or interest of Mr. Stephenson in this Program shall be assignable
or transferable, or subject to any lien, directly, by operation of law, or
otherwise, including execution, levy, garnishment, attachment, pledge, and
bankruptcy.

 

(b) This Program shall be administered by the committee of the Board of
Directors of the Company that administers the Plan. The determination of such
committee as to any disputed question arising under this Program, including
questions of construction and interpretation, shall be final, binding, and
conclusive upon all persons.

 

(c) This Program shall be construed in accordance with and governed by the laws
of the State of Oklahoma.

 

4